Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed on 10/11/2021 has overcome the previously raised Objection to the Specification and has partially overcome the previously raised 112b rejections (see the 112b rejection of claim 11 below). The previously raised 101 rejection has been overcome, however, the amendment to claim 15 now introduces a 112a rejection. Additionally, applicant’s amendments and remarks has overcome the previously raised 112f claim interpretation. Furthermore, applicant's arguments filed on 10/11/2021 with respect to amended claims have been fully considered. Applicant's amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.
The applicant argues that the amendments filed in at least claim 11 overcomes the previously raised 112b rejection (see at least pages 9-10 of 14 of the remarks).
The Office respectfully disagrees, as it was noted in the previous Office Action and further clarified in the present Office Action, claim 11 is rejected under 112(b) as being incomplete for omitting essential steps, essential elements and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the steps, the elements and/or the necessary structural connections. Notice that the claimed invention is drawn to a method of monitoring and performing position measurements among other things, however, the claimed invention omits to disclose at least one position sensor” capable of measuring/detecting the position of the valve closure and steps to utilize the detected position for monitoring the vacuum valve such as by “a processing and control unit”. The Office suggests that these limitations are added to clarify the claimed language.
The applicant argues that the amendment to claim 11 overcomes the 101 rejection (page 10 of 14 of the remarks). 
While the Office agrees that the 101 rejection of claim 15 has been overcome, the Office also notes that the amendment introduces a 112b new matter rejection as it will be explained below in detail in the present Office Action. The Office suggests that the claim is either cancelled or sufficiently amended to eliminate both 101 and 112a issues. 
The applicant argues that the amendments to the claims overcome the rejection of record and the application is in condition for allowance (pages 11-13 of 14 of the remarks).
While the Office agrees that the amendments overcome the previous rejection, the Office now also relies on the teaching of Oldendorf to teach the amended limitations and the claims are being rejected accordingly as it will be explained in detail in the present Office Action.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “A computer program having program code which is stored on a non-transitory machine-readable carrier, and/or executed on a control and processing unit of the vacuum valve for carrying out the method according to Claim 11”. Note that the specification (see at least page 12 of the specification) does not describe/specify that the machine-readable carrier is “non-transitory” and as such is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, essential elements and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the steps, the elements and/or the necessary structural connections. See MPEP § 2172.01. The omitted steps/elements/structural cooperative relationships are: the provision of “at least one position sensor” capable of measuring/detecting the position of the valve closure and steps to utilize the detected position for monitoring the vacuum valve such as by “a processing and control unit”. Notice that the claimed invention is drawn to a method of monitoring and performing position measurements 
Claim(s) 12-15, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290) and Oldendorf (US 2018/0339816).
Regarding claim 1, Blecha (US 2014/0183391) teaches in Figs. 1a-3b (see at least Figs. 1a-2c) a vacuum valve, including a vacuum slide valve, pendulum valve, or monovalve (the valve taught by Belcha is known as an L-type vacuum slide valve), for the regulation of a volume or mass flow and/or for the gas-tight interruption of a flow path, comprising: a valve seat (3), which has a valve opening (2) defining an opening axis (42) and a first sealing surface (the area of the valve seat that engages the valve in the closed position) circumferential around the valve opening, a valve closure (4), in particular a valve plate (closure plate 4), for the regulation of the volume or mass flow and/or for the interruption of the flow path, comprising a second sealing surface (5) corresponding to the first sealing surface, the variable location of which is determined by a respective position and alignment of the valve closure (notice in Figs. 1a-2c that Tanaka (US 5,566,922) Figs.1a and 1c showing evidence of a similar L-type valve comprising a closure plate 4 with an O-ring seal 20 mounted to the closure plate that aids in maintaining a fluid tight seal when the valve is in the closed position in a similar fashion as Blecha], and the valve opening is thus closed gas-tight, and back again. The device of Blecha fails to disclose the use of at least one position sensor as claimed. However, position sensors are well known in the art of valves. Mogi (US 6,597,290) teaches in Figs. 1-7b (see at least Figs. 6-7b) of a valve assembly comprising a drive unit for reciprocating a valve member 71 that comprises at least a valve shaft 73, a rack 74, a pinion 7 and a motor 76; coupled to the driving unit is a valve position output apparatus 80. The valve position output apparatus comprises an optical linear encoder (82-84) and a processing unit (86, 64, 57). The optical linear encoder can be of either 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the drive unit of the device of Blecha to include a valve position output apparatus 80, similar to the one as taught by Mogi which includes an absolute optical linear encoder (82-84) and a processing unit (86, 64, 57), since such a modification allows for the accurate detection of the position of the valve  and allows for the determination of possible failure should it occur. The device of the combination of Blecha in view of Mogi fails to explicitly disclose that the position sensor(s) measures two adjustment directions which are essentially orthogonal to one of another as it is claimed. However, see in FIG. A showing a representation of the device of the combination of Blecha in view of Mogi, notice that due to the device of the combination comprising a position sensor (as taught by Mogi, see at least Fig. 6-7b of Mogi which measures the position of the valve stem and by association the position of the valve) which is capable of measuring the vertical displacement of the valve due to the actuation of the actuator and with the device of the combination (see at least Figs. 1a-2c of Blecha) being configured to convert further vertical movement of block 16 to horizontal movement of valve plate 4 to produce the L-movement of the valve. Notice that the same position sensor can be used to measure both the vertical position of the valve and horizontal positon of the valve due to the direct correlation between the vertical movement of block 16 (which also correlates to the vertical movement of the 

    PNG
    media_image1.png
    816
    1410
    media_image1.png
    Greyscale

Additionally, the use of a sensor for measuring the position of a closure member as it approaches the seat is known in the art. Oldendorf (US 2018/0339816) teaches in Figs. 1 and 4-5 of a vacuum closure system 10 comprising at least a movable closure cover 18 (a movable closure/valve member) and a fixed counter plate 16 (a fixed valve seat), wherein the closure cover 18 is capable of moving in both a horizontal/sliding fashion (see Figs. 4-5, in Fig. 1 the closure cover 18 moves in and out of the page) and a vertical fashion (toward-to/away-from the counter plate 16) in order to effect a strong seal. Notice that counter plate 16 comprises a distance measuring system 40 with a distance sensor 42 (a position sensor) capable of measuring a distance 41 which aids in precisely measuring the position of the closure plate 18 and 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the absolute optical linear encoder 82-84 of the device of the combination to be capable of measuring both the vertical position and horizontal position of the valve using the direct correlation between the vertical movement of block 16 (which also correlates to the vertical movement of the valve plate 4) and the conversion of further vertical movement of block 16 to horizontal movement of the valve plate 4 since such a modification would allow a user or measurement system to understand the precise location of the valve in two dimensions as it moves in an L-type fashion. Additionally, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of the combination to include an additional position sensor, such as the distance sensor 42 as taught by Oldendorf or an additional absolute optical linear encoder 82-84, which is installed on the seat 3 (of Blecha) and capable of measuring the distance/gap between the valve plate 4 and the seat 3 in a similar manner as taught by Oldendorf, since such a modification further aids in adding a redundancy in the position measurement and further aids in precisely measuring and controlling the position of the valve as it moves both vertically from the opened position to the intermediate position and horizontally from the intermediate position to the closed position and back.         
As such, the device of the combination of Blecha in view of Mogi and Oldendorf shows all the limitations of claim 1 with Blecha teaching most of the limitations as discussed above and with Mogi and Oldendorf teaching the limitations or wherein the at least one position sensor comprises at least two position sensors, which are designed and arranged in the vacuum valve such that a position with respect to a first adjustment direction is measurable by means of the first position sensor and a position with respect to a second adjustment direction is measurable by means of the second position sensor,  wherein both adjustment directions are essentially orthogonal to one another (notice that the position sensor as taught by Mogi is capable of measuring at least the vertical position of the valve plate 4 and the second/additional/redundant position sensor which Thus, the device of the combination of Blecha in view of Mogi and Oldendorf meets all the limitations of claim 1.
Regarding claim 3 and the limitation of the vacuum valve according to Claim 1, wherein the position sensor is designed as a displacement sensor or distance sensor and/or absolute position sensor; the device of the combination meets this limitation with at least Mogi teaching of the absolute optical linear encoder 82-84 which is a type of absolute position sensor capable of detecting the position of the valve using a plate 82, a light-emitting diode 83 and a phototransistor 84 as shown in at least Figs. 6-7b of Mogi.   
Regarding claim 4 and the limitation of the vacuum valve according to claim 1, wherein the adjustment movement comprises an at least essentially linear adjustment movement and the position sensor is designed and arranged to acquire at least a part of the linear adjustment movement, wherein the position sensor is a linear encoder; the device of the combination meets this limitation Blecha teaching in at least Figs. 1a-2c of an L-type slide gate valve wherein the drive unit provides a vertical reciprocation motion of the gate from the opened position to the intermediate position and further reciprocation is converted to horizontal reciprocation in a similar manner as applicant’s invention and with at least Mogi teaching in at least Figs. 6-7b of the use of an absolute optical linear encoder 82-84 which is a type of absolute position sensor capable of 
Regarding claim 6 and the limitation of the vacuum valve according to claim 1, wherein the position sensor is an inductive, optical, magnetic, magnetostrictive, potentiometric, and/or capacitive position sensor, and/or is arranged outside a vacuum range separated from an external environment by the vacuum valve in a defined manner; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of an absolute optical linear encoder 82-84 which is a type of optical position sensor and with Blecha teaching that the components of the drive unit 7 are housed within a housing that is separate from the valve wall 1 / vacuum region 11. 
Regarding claim 7
Regarding claim 8 and the limitation of the vacuum valve according to claim 1, wherein the vacuum valve has a processing unit that processes an acquired position sensor measurement signal, and wherein an item of state information of the vacuum valve is ascertained on the basis of the acquired measurement signal; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of the absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) capable of processing and determining the location of the valve based on the information supplied by the encoder and being capable of determining an abnormality.  
Regarding claim 9 and the limitation of the vacuum valve according to Claim 8, wherein the item of state information is provided with respect to a mechanical and/or structural integrity of the valve closure and/or the adjustment element, wherein the item of state information is ascertained by means of an actual-setpoint comparison for the acquired measurement signal; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of the absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) capable of processing and determining the absolute/actual location of the valve based on the information supplied by the encoder and being capable of determining an abnormality.  

Regarding claim 11 as best understood by the Office, in making and/or using the device of the combination of Blecha in view of Mogi and Oldendorf (see the rejection of claim 1 above for details of the combination), the device of the combination teaches a method for monitoring a vacuum valve, including a vacuum slide valve, pendulum valve, or monovalve (the valve taught by Belcha is known as an Tanaka (US 5,566,922) Figs.1a and 1c showing evidence of a similar L-type valve comprising a closure plate 4 with an O-ring seal 20 mounted to the closure plate that aids in maintaining a fluid tight seal when the valve is in the closed position in a similar fashion as Blecha], and the valve opening is thus closed gas-tight, and back again, wherein in the scope of the method, or in an ongoing manner, position measurements are performed regarding at least two adjustment directions, which are essentially orthogonal to one another and regarding an absolute position of the valve closure and/or regarding the at least one adjustment element is measured with respect to a null position, the open position or closed position [Mogi teaches in at least Figs. 6-7b of the use of a valve position output apparatus 80 that comprises an absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) that allows for the accurate detection of the valve position and allowing the determination of possible failure; notice that as modified above the position sensor as taught by Mogi is capable of measuring both the vertical position of the valve and the horizontal position of the valve using the direct correlation of the actuation of the block 16 with the movement of the plate 4; additionally, Oldendorf teaches of the use of a position sensor coupled to the seat capable of precisely measuring and controlling the position of valve as it approaches or leaves the seat which in the case of the device of the combination equates to the horizontal position of plate 4. As such, the position sensor as taught by Mogi is capable of measuring at least the vertical position of the valve plate 4 and the second/additional position sensor which is installed on seat 3 in a similar manner as taught by Oldendorf is capable of measuring the horizontal position of Thus, the device of the combination of Blecha in view of Mogi and Oldendorf meets all the limitations of claim 11.
Regarding claim 12 and the limitation of the method according to Claim 11, wherein in the scope of the method, an item of state information of the vacuum valve, with respect to a mechanical and/or structural integrity of the valve closure or the adjustment element is ascertained based on the position measurement, wherein the item of state information is ascertained by means of an actual-setpoint comparison for the acquired measurement signal and/or based on a comparison of the item of state information to predefined tolerance values, an output signal is provided with respect to an evaluation of a process controlled by the vacuum valve; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of the absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) capable of processing and determining the absolute/actual location of the valve based on the information supplied by the encoder and being capable of determining an abnormality.  
Regarding claim 14 and the limitation of the method according to Claim 11, wherein in the scope of the method, based on the position measurement, a detection is performed of an end location, the open position and/or closed position, of the valve closure and/or the at least one adjustment element and/or a possible impact of the sealing surfaces on one another in the scope of the adjustment movement and/or a possible adhesion of the sealing surfaces on one another; the device of the combination .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290) and Oldendorf (US 2018/0339816) as applied to the intervening claim above, and further in view of Hoffmann (US 6,267,138).
Regarding claim 2, notice that while the device of the combination of Blecha in view of Mogi and Oldendorf teaches the system’s ability to measure the position of the valve via the absolute optical encoders/sensor and the time it takes to get to the position [both of which are capable of being used for determining the velocity since Average Velocity v is change in position x divided by the time of travel t; v = (xf – x0) / (tf – t0) ]; the device of the combination fails to explicitly disclose that the velocity is determined as claimed with the limitations “The vacuum valve according to Claim 1, wherein the position sensor is designed and arranged in the vacuum valve such that a time curve of at least a part of the adjustment movement is determinable, such that at least one velocity of the adjustment movement is determinable for at least one time span of the adjustment movement”. However, valve monitoring systems capable of measuring a valve position, measuring the time of travel and capable of measuring the speed and using the information to determine the valve health is known Hoffmann (US 6,267,138) teaches in at least Figs. 1-3 of a valve monitoring system comprising at least a position sensor 18 for determining the position of the valve and a microprocessing unit 10 capable of processing the measured times and the measured valve position, calculating the speed of the movement of the valve and using the calculations to diagnose possible issues with the valve (worn-out connection, worn-out sealing, blocked valve, etc.), see at least C6 L31 – C8 L19 for more details.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the monitoring system of the device of the combination of Blecha in view of Mogi and Oldendorf to be capable of measuring the velocity of actuation based on position data and time elapse in a similar manner as taught by Hoffmann since such a modification further aids in measuring the parameters of the valve and using the parameters to be compared with expected values to determine the health of the valve. Thus, the device of the combination of Blecha in view of Mogi, Oldendorf and Hoffmann meets all the limitation of claim 2.
Regarding claim 13 and the limitation of the method according to Claim 11, wherein in the scope of the method, based on the position measurement, an adjustment velocity of the valve closure and/or the at least one adjustment element is determined at least for a part of the adjustment movement and/or a duration of the adjustment movement from the open position to the closed position and/or vice versa is determined; the device of the combination meets this limitation with Hoffmann teaching of a monitoring system comprising at least a microprocessing unit 10 capable of processing the measured times and the measured valve position, calculating the speed of the .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290) and Oldendorf (US 2018/0339816) as applied to the intervening claim above, and further in view of Wheeler (US 2016/0169410).
Regarding claim 15, notice that while the device of the combination of Blecha in view of Mogi teaches of the monitoring and control of the valve assembly using an electric motor, absolute position encoder and processing unit; it is unclear if the method is carried out by some sort of computer program as claimed having the limitations “A computer program having program code which is stored on a non-transitory machine-readable carrier, and/or executed on a control and processing unit of the vacuum valve for carrying out the method according to Claim 11”. However, valve monitoring and control systems that are carried out using programmable logic in combination with processors and sensors are known in the art of valves. Wheeler (US 2016/0169410) teaches in Figs. 1-13 (see at least Fig. 2-3) of valve monitoring and control system comprising a computing device 205 comprising a processor 215 with a) a communicating interface 235 capable of receiving valve sensing data and outputting an alarm or control signal and a memory 210. The computing device is capable of storing programing language and executing a monitoring and control method such as the one disclosed in Fig. 3 wherein sensor data such as valve position data received from sensors 118/126 is received and the data along with a plurality of parameters is 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device the device of the combination of Blecha in view of Mogi and Oldendorf to include a computing device 205 similar to the one as taught by Wheeler comprising at least a processor 215 capable of receiving valve sensing data and outputting an alarm or control signal and a memory 210, wherein the computing device is capable of storing programing language and executing a monitoring and control method/program such as the one disclosed in Fig. 3, since such a modification further aids in monitoring the condition of the valve by using sensor acquired data, historical data and user input rules to monitor and control the operation and health of the valve based on programming protocols such as those dictated by Wheeler and Mogi. Thus, the device of the combination of Blecha in view of Mogi, Oldendorf and Wheeler meets all the limitations of claim 15.     

Allowable Subject Matter
Claim 16
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As it was mentioned in the previous Office Action, the closest prior art are Blecha (US 2014/0183391), Tanaka (US 5,566,922), Mogi (US 6,597,290), Hoffmann (US 6,267,138), Wheeler (US 2016/0169410), Arcella (US 5,329,465), Long (US 10,132,420), Watanabe (US 2014/0130907), Kajitani (US 2005/0242312) and Oldendorf (US 2018/0339816). Blecha and Tanaka teaches of examples of L-type vacuum gate valve similar to applicant’s general invention. Oldendorf teaches of a vacuum closure device that comprises a position sensor coupled to the seat for measuring the position of the closure plate as the closure plate moves in an L-type manner similar to a feature of the claimed invention. Mogi, Hoffmann, Wheeler, Arcella, Long, Watanabe and Kajitani teaches of various examples of monitoring system for valves wherein position sensing is used to monitor and determine the health of the valve similar to applicant’s general invention. However, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the vacuum valve (1) as claimed in claim 10 and 16 and as shown in at least Figs. 3a-3c of the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753